PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/966,053
Filing Date: 11 Dec 2015
Appellant(s): JUNG et al.



__________________
Yejin Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 8, 12-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor et al. (GB 2390429) in view of Caytak et al. (US 2015/0025352), Chan et al. (US 2010/0076331) further in view of Sullivan (US 2004/0215271).
(2) Response to Argument
Appellant does not appear to dispute the following facts:
In regards to claim 1, MacGregor et al. disclose an apparatus 2 for obtaining bio information comprising:
a first electrode portion comprising a first current electrode 26 and a first voltage electrode 28, the first current electrode 26 and the first voltage electrode 28 being disposed on a front surface 16 of the apparatus 2, and arranged to be simultaneously touchable by a single finger 30 a subject; and
a second electrode portion comprising a second current electrode 22 and a second voltage electrode 24, the second current electrode 22 and the second voltage electrode 24 being disposed on a rear surface 14 of the apparatus 2 and arranged to 

    PNG
    media_image2.png
    262
    435
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    288
    309
    media_image3.png
    Greyscale

a measuring circuit (i.e. a module or function of microcontroller 46) capable of measuring a body impedance of the subject by applying a current to the first and second current electrodes (22, 26) and detecting a voltage at the first and second voltage electrodes (24, 28) while the first current electrode 26 and the first voltage electrode 28 are in contact with the single finger and the second current electrode and the second voltage electrode are in contact with the wrist 20;
wherein the first voltage electrode 28 is electrically connected, through a body of the subject to the second voltage electrode 24 when a voltage measurement loop circuit is formed through the body of the subject;
and the first current electrode 26 is electrically connected, through a body of the subject to the second current electrode 22 when a current measurement loop circuit is formed through the body of the subject (see at least pg. 12, lines 11-26; pg. 13, lines 1-25; pg. 14, lines 1-4).
In regards to claim 12, MacGregor et al. 12 discloses an apparatus 2 further comprising an analysis unit (i.e. another module or function of microcontroller 46) i.e. a module or function of microcontroller 46) (see at least fig. 3; pg. 14, lines 6-26).
In regards to claim 13, MacGregor et al. disclose an apparatus 2 wherein the bio information comprises body composition (see at least fig. 3; pg. 14, lines 6-26).
In regards to claim 14, MacGregor et al. disclose an apparatus 2 for obtaining bio information, wherein the apparatus 2 is a wrist-wearable apparatus comprising a main body 12 and a strap 18 (see at least figs. 1-2; pg. 9, lines 5-17).
In regards to claim 16, MacGregor et al. disclose an apparatus 2 wherein the apparatus 2 is a portable device 2 comprising a display unit 32 disposed on the front surface 16 (see at least figs. 1-2).
Appellant however contends that “the combination of MacGregor, Caytak, Chan, and Sullivan does not teach or suggest at least the following features of claim 1” describing the shape and the relative locations of the claimed first and second current and voltage electrodes:
wherein the first current electrode on the front surface and the second current electrode on the rear surface have a circular shape,
wherein the first voltage electrode on the front surface and the second voltage electrode on the rear surface have a circular ring shape, and are disposed to surround a perimeter of the first current electrode and a perimeter of the second current electrode, respectively, and
wherein the first voltage electrode on the front surface directly opposes the second voltage electrode on the rear surface and is electrically connected, through a 
wherein the first current electrode has an area greater than an area of the first voltage electrode, and the second current electrode has an area greater than an area of the second voltage electrode. 
Appellant contends that McGregor fails to teach “the front-facing electrode 28 (which is used as a voltage electrode) has a circular ring shape and surrounds the front-facing electrode 26 which is used as a current electrode and has a circle shape (feature 3),” “the rear-facing electrode 22 (which is used as a current electrode) has a circle shape (feature 4),” and “the rear-facing electrode 24 (which is used as a voltage electrode) has a ring shape and surrounds the rear-facing electrode 22 having the circle shape (feature 5)” (see pg. 10 of the Brief). Specifically, Appellant contends that it would not have been obvious “to replace MacGregor’s front-facing electrodes 26 and 28 and rear-facing electrodes 22 and 24 with electrodes 400 and 420 shown in FIG. 5 of Caytak, respectively.” The Office respectfully traverses because the Appellant’s argument mischaracterizes the Office action. 
In response thereof, the Office notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the test for obviousness is not whether the “front-facing electrodes 26 and 28 and rear-facing electrodes 22 and 24” of MacGregor of a secondary reference may be bodily incorporated or replaced by the ”electrodes 400 and 420” of Caytak as inferred by the Appellant.  Rather, the test is what the combined teachings of MacGregor and Caytak would have suggested to those of ordinary skill in the art. In light thereof, the Office submits that since both MacGregor and Caytak describe impedance measuring electrodes (see abstract of Caytak and at least pg. 13, lines 11-25 of MacGregor et al.), it would have been obvious to a skilled artisan to substitute the electrode pairs of MacGregor with the combined electrode unit pairs of Caytak to obtain predictable results such as accurately monitoring intra-body bioimpedance--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 2143 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). For example, the term “electrode” is defined by Webster’s II New Riverside University Dictionary (1994) to mean “a conductor used to establish electrical contact with a non-metalic part of a circuit.” In other words, an electrode serves the same purpose of “establish[ing] electrical contact with a non-metalic part of a circuit” regardless of the context in which it is used. The Appellant does not contest that MacGregor and Caytak are analogous prior art. Therefore, in the proposed combination, the Office submits that the combined 
	However, the Appellant’s arguments fail to address such a combination instead Appellant contends that “if MacGregor’s front-facing electrodes 26 and 28 and rear-facing electrodes 22 and 24 are replaced with Caytak’s electrodes 400 and 420, a current measurement loop circuit and a voltage measurement loop circuits cannot be separately formed across the body of a user, and instead, a first voltage measurement loop circuit is formed directly between the electrodes 26 and 28 of MacGregor (which are replaced with Caytak’s electrodes 400 and 420) and a second voltage measurement loop circuit is formed directly between the electrodes 22 and 28 of MacGregor (which are replaced with Caytak’s electrodes 400 and 420).” In other words, Appellant’s argument essentially asserts that substituting the electrode (i.e., conductor) pairs of MacGregor for the electrode (i.e., conductor) pairs of Caytak as described in the Office action would instead require using the replaced electrode (i.e., conductor) pairs, not 
	Appellant specifically contends that McGregor fails to teach “a front-facing electrode 26 directly opposes a rear-facing electrode 22 (feature 1),” and “a front-facing electrode 28 directly opposes a rear-facing electrode 24 (feature 2)” (see pg. 9 of the Brief). The Office respectfully traverses. 
The Office submits that since both MacGregor and Chan describe electrodes arranged on a housing of a wristwatch (see figs. 1A-B of Chan and figs. 1-2 of MacGregor et al.) and Chan further describes an electrode arrangement wherein a front-facing electrode 4 is directly opposed to a rear-facing electrode 3 (see at least figs. 1A-B; par 0016 thereof), the combined teachings of MacGregor and Chan would have suggested to a skilled artisan to rearrange the electrode pairs of MacGregor as modified by Caytak such that the front facing electrode pairs thereof directly oppose the rear-facing electrodes thereof as suggested by Chan since such a modification would amount to a mere design choice, a mere aesthetic choice (See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)), and/or a mere rearrangement of known See In re Japikse, 181 F. 2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)), that does not change the function and/or intended use of the electrodes, which would perform the same function as they did before, i.e., notably “to establish electrical contact with a non-metalic part of a circuit” so as to calculate one of: body fat using bio-impedance and electrocardiogram (ECG), based on the operating mode as taught by MacGregor (see at least pg. 1, lines 4-6; pg. 7, lines 1-4; pg. 13, lines 11-25 thereof). The Appellant does not argue that the specific relative positioning or arrangement of the electrodes results in a different or improved signal being collected and/or processed. Rather, the Appellant contends that “Chan’s electrodes 3 and 4 are electrocardiogram (ECG) electrodes, which are not capable of providing body fat information. and therefore a person having ordinary skill in the art would have not been motivated to rearrange MacGregor’s body fat measuring electrodes based on the arrangement of Chan’s ECG electrodes. At best, Chan’s electrodes 3 and 4 may be considered as voltage electrodes since Chan describes that a potential difference between the electrodes 3 and 4 is measured (see paragraph [0021]) to generate an ECG signal. However, even assuming arguendo that it would have been obvious to rearrange MacGregor’s voltage electrodes 24 and 28 to directly oppose each other, based on the position of Chan’s voltage electrodes 3 and 4, Chan does not teach or suggest how to rearrange MacGregor’s current electrodes 22 and 26.” The Appellant’s argument is erroneous in that unlike a processor, which may be programmed to only perform a specific programmed function, an electrode is a mere conductor, which, as explained supra, can only “establish electrical contact with a non-metalic part of a circuit.” Therefore, what one wishes to do with that established contact is beyond the role and/or 
Appellant specifically contends that McGregor fails to teach “the front-facing electrode 26 which is used as a current electrode and has the circle shape, has a greater area than the front-facing electrode 28 being used as a voltage electrode and having the ring shape (feature 6),” and “the rear-facing electrode 22 which is used as a current electrode and has the circle shape, has a greater area than the rear-facing 
For example, the term “electrode” is defined by Webster’s II New Riverside University Dictionary (1994) to mean “a conductor used to establish electrical contact with a non-metalic part of a circuit.” In other words, an electrode serves the same purpose of “establish[ing] electrical contact with a non-metalic part of a circuit” regardless of the context in which it is used. In the instant case, Appellant appears to confound Sullivan’s reference to its electrode pads, akin to the Appellant’s very own claimed “electrode portions” as “electrodes 104” to a failure to literally teach two electrodes. However, Sullivan’s clearly teaches the following at par 0029 thereof:
[0029] With reference now to FIG. 3, a detailed description of an exemplary embodiment of the electrodes 104 will be provided. For convenience and ease of explanation, only a single electrode 104 is shown in FIG. 3. In the depicted embodiment, the electrodes 104 each include two conductive elements, a therapy element 302 and a monitor element 304, which are electrically insulated from one another. The therapy element 302 is adapted to be electrically coupled to the pulse generator circuitry 206 via a first lead 306, and is used to receive therapy pulses generated in the pulse generator circuitry 206 and deliver the therapy pulses to a patient. The monitor element 304 is adapted to be electrically coupled to the ECG processor circuitry 202 via a second lead 308, and is used to detect and supply patient ECG signals to the ECG processor circuitry 202. The therapy element 302 is preferably configured to have a larger surface area than the monitor electrode 304. Although not depicted in FIG. 3, it will be appreciated that the first 306 and second 308 leads for all of the electrodes 104 could form part of, or be connected to, a single multi-lead cable that connects to the defibrillator 102. It will additionally be appreciated that the first 306 and second 308 leads could be appropriately connected within the defibrillator 102, and the defibrillator 102 could be appropriately configured, such that the therapy elements 302 and the monitor elements 304 are electrically coupled in parallel when a therapy pulse is being delivered. Doing so can reduce the overall impedance of the electrodes 104 during pulse delivery. 


    PNG
    media_image4.png
    289
    365
    media_image4.png
    Greyscale

In other words, Sullivan teaches that the elements 302 and 304 are “two conductive elements” that separately (i.e., the elements are insulated from one another) deliver therapy pulses to a patient via element 302 using lead 306, and detect ECG signals from the patient via element 304 using lead 308. Therefore, by its very definition, the elements 302 and 304 are electrodes as they are clearly refer to two separate “conductor(s) used to establish electrical contact with a non-metalic part of a circuit” for separate therapy pulse delivery and ECG detection. Therefore, the Appellant’s argument that Sullivan only teaches a single electrode is clearly erroneous. Indeed, other than improperly relying on the nomenclature chosen by Sullivan (who is his own lexicographer) to assert that elements 302 and 304 form a single electrode, the Appellant cannot point to any structural aspect that would cause the separate conductive elements 302 and 304 of Sullivan to be construed as a single electrode (i.e., a single conductor). For example, other than the elements being part of the same electrode portion (generally known in the art as a pad), the elements are electrically 
The Appellant further contends that “Sullivan’s electrode 104 is an electrocardiogram (ECG) electrode configured to deliver pulse signals to a patient via the therapy element (pulse input part) 302, and then detect an ECG signal from the patient via the monitor element (pulse detecting part) 304. Therefore, it is unlikely that researchers and engineers who develop a body fat measurement device would have set the relative sizes of current and voltage electrodes of the body fat measurement device based on the relative sizes of the input and output parts 302 and 304 of the single ECG electrode 104 improve quality of body fat measurement.” The Office respectfully traverses. 
As explained the in the last Office action, the Office submits that the combined teachings of MacGregor and Sullivan would have suggested to a skilled artisan to substitute the known relative sizes of the electrodes as taught by MacGregor with the known relative sizes of the electrodes as taught by Sullivan to obtain predictable results such as accurately monitoring a voltage through the body of the user during current delivery therethrough (see at least par 0033 of Sullivan)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
While Appellant admits that “[a]t the time of the invention of the present application, the inventors were aware that the bigger the size of the electrodes is, the less the contact resistance between the electrodes and a user is, and the higher the accuracy of the body fat measurement is,” the Appellant nonetheless concludes that “if conventional body fat measuring electrodes (e.g., body fat measuring electrodes 22, 24, 26, 28 of MacGregor) are installed on a small electronic device (e.g., a smart band or smart watch) in an arrangement touchable by a single finger, the accuracy of body fat measurement would be degraded.” The Office respectfully disagrees. For example, the claim language does not, in fact, require smaller than conventional-body-fat-sized electrodes, let alone, electrodes that are so small as to not be “conventional”  (i.e., the claim language does not require a specific electrode size); instead, the claims merely address the relative sizes of combined electrode units, without requiring that such combined electrode units be smaller than “conventional body fat measuring electrode” sizes. 
Therefore, the Appellant’s apparent conclusion that combined electrode units necessarily result in smaller electrodes that would degrade a recorded signal is erroneous and not germane to the claims at hand. 
Moreover, in response to Appellant’s argument that the prior art fails to teach or suggest a larger current electrode than a larger voltage electrode, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In fact, in touting another benefit of using a combined electrode having the claimed relative sizes, Sullivan discloses at par 0029 thereof that “doing so [using the relative electrode sizes] can reduce the overall [i.e., tissue-contact] impedance of the electrodes 104 during pulse delivery.” Therefore, because the system of MacGregor 
Appellant contends that the Office has relied on an improper hindsight reason because “it is [allegedly] unlikely that one having ordinary skill in the art would have been motivated to change the shapes and positions of MacGregor's bodv-fat-measuring current and voltage electrodes 22, 24, 26, 28 (1) based on the positions and shapes of Caytak's brain-state-measuring voltage electrodes 510, 545, 502, 537; (2)    based on the positions of Chan's electrocardiogram (ECG) voltage electrodes 3 and 4, and (3)    based on the sizes of Sullivan's pulse input part 302 and pulse detecting part 304 of a single ECG electrode 104 because the circuit structure for the body fat measurement is different from the circuit structures for the brain-state-measurement and the ECG measurement, and therefore such modifications would disable the body fat measuring operation of MacGregor, let alone improving body fat measurement quality and accuracy.” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Appellant fails to disclose knowledge, which was gleaned only from the Appellant's disclosure, therefore the instant reconstruction is proper. 
In response to Appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In fact, MPEP § 2141.03 asserts that:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at ___, 82 USPQ2d at 1396 (see MPEP § 2141.03). [Emphasis added].

In view of the foregoing, the Office submits that the combination of MacGregor, Caytak, Chan and Sullivan teaches the claimed invention.
With respect to claim 8, Appellant contends that “Caytak in view of the other cited references cannot establish a prima facie case of obviousness for claim 8 because there is no suggested limitations on the usefulness of the genus to limit the size relationship between the first current electrode and the first voltage electrode to improve body fat measurement quality and accuracy using such size relationship. Further, as discussed above, Caytak’s electrodes 400 and 420 both are voltage electrodes for measuring brain and scalp state (as opposed to a pair of a current electrode and a voltage electrode) that are used to measure a voltage drop between the ring-shaped electrode 400 and the circle-shaped electrode 420 (see paragraph [0060] of Caytak). Given the physical or chemical properties, utilities of the voltage electrodes 400, 420 disclosed in Caytak, as well as any suggested limitations on the usefulness and problems to be addressed by the Caytak’s invention using the voltage electrodes 400, 420 (that is, to filter or reduce at least to some degree the impedance measurements resulting from extracranial tissue, see paragraph [0007] of Caytak), there is no motivation for a person of ordinary skill in the relevant art to select the claimed species or subgenus from the disclosed prior art genus.” The Office respectfully traverses. 
First, while Appellant incorrectly asserts that “Cavtak’s electrodes 400 and 420 both are voltage electrodes (as opposed to a pair of a current electrode and a voltage electrode)” (see pg. 23 of the Brief), the Office notes that Caytak clearly recites the following at par 0060 thereof: “impedance measurements between the inner and outer electrodes of the combined electrode units will relate entirely or largely to the extracranial scalp tissue impedance between the voltage measurement points. Thus applying a current over a known frequency range to the subject through an inner electrode of the combined electrode unit, receiving the current at the peripheral electrode, measuring the voltage drop between the inner and outer electrodes, and calculating the resulting impedance over the frequency range, provides a method to measure the impedance of tissue in the extracranial region separately from the impedance of the skull and intracranial tissue,” [Emphasis added]. The distance or separation between the outer edge of the inner conductive area and the surrounding peripheral conductive area can be independently controlled or set so as to be is less than the maximum skin layer thickness so that intra-body impedance may be measured 
 Second, the Office disagrees with the Appellant’s contention that the combined electrode unit of Caytak is a genus of the claimed electrode structure of claim 8.  For example, Caytak discloses a combined electrode unit wherein “[t]he combined electrode units may be scaled to any desired dimension and designed in any geometrical shape as long as the distance or separation between the outer edge of the inner conductive area and the surrounding peripheral conductive area is less than the maximum scalp thickness of the region where the electrodes are applied” such that “impedance measurements between the inner and outer electrodes of the combined electrode units will relate entirely or largely to the extracranial scalp tissue impedance between the voltage measurement points.” (see par 0060 thereof). Therefore, Caytak discloses a species of a combined electrode unit wherein the gap between the inner electrode and the outer electrode is chosen to be less than the maximum thickness of the tissue layer whose impedance is to be measured. In other words, where the claimed variables “where, a is a radius of the first current electrode, b is an external radius of the first voltage electrode, and d is a distance between the first current electrode and the first voltage electrode” are all present in Caytak, Caytak however is only concerned with the variable d, which is a distance between the first current electrode and the first voltage electrode to control the depth of impedance measurement whereas Appellant’s claimed invention is admittedly concerned with “limit[ing] the size relationship between the first current electrode and the first voltage electrode to improve body fat measurement different species of the same genus, i.e., the genus itself merely defining a combined electrode unit having the same variables without more. Therefore, the Appellant’s contention that Caytak is merely a genus of the instant claim is clearly erroneous and would therefore not require the fact finding requirements of MPEP § 2144.08. 
In either case, the Office notes that the general conditions of claim 8 are clearly disclosed in the prior art: 
(i) 	the combined electrode units that may be scaled to any geometrical shape as taught by Caytak so as to control the depth of impedance measurement; 
(ii) 	the combined electrode unit with a relatively larger outer electrode than the inner electrode is taught by Sullivan so as to reduce the contact impedance of the electrode during pulse delivery, and 
(iii) 	the claimed variables “where, a is a radius of the first current electrode, b is an external radius of the first voltage electrode, and d is a distance between the first current electrode and the first voltage electrode” are all present in both Caytak and Sullivan as described supra. 
It has previously been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art--See In re Aller, 105 USPQ 233. 
Therefore, as explained in the last Office action, since Caytak et al. teaches that it is known to provide  combined electrode units that may be scaled to any geometrical 
            
                a
                >
                
                    
                        -
                        d
                        ±
                        
                            
                                
                                    2
                                    b
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    
                    
                        2
                    
                
            
        
where, a is a radius of the first current electrode, b is an external radius of the first voltage electrode, and d is a distance between the first current electrode and the first voltage electrode as claimed since such modification would amount to a mere optimization of the electrode as taught by Caytak et al. to measure intra-body impedance. In the instant case, the optimization involves the discovery of workable ranges for the variables a, b and d that would scale the combined electrode unit in a manner that allows for a relatively larger outer electrode than the inner electrode as suggested by Sullivan so as to reduce the contact impedance of the electrode during pulse delivery as long as the distance or separation between the outer edge of the inner conductive area and the surrounding peripheral conductive area while simultaneously providing room for independently controlling or setting d, which is a distance between the first current electrode and the first voltage electrode, so as to be is less than the maximum skin layer thickness so that intra-body impedance may be measured by removing the skin layer impedance measured between the inner and outer electrodes of the combined electrode unit as suggested by Caytak (see par 0060 thereof).   
In view of the foregoing, the Office submits that claim 8 is obvious over MacGregor, Sullivan and Caytak. 
For the above reasons, it is believed that the rejections should be sustained.

/RENE T TOWA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.